DETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 16/337,975 filed on 
03/29/2019.

Claims Status
2.	This office action is based upon claims received on 02/08/2022, which replace all prior or other submitted versions of the claims.
-Claims 1-62 are marked as cancelled.
-Claims 63, 66, 69, 74 are noted as amended.
-Claim 79 is newly added.
-Claims 63-78, 79 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application Number: 16/337,975 based upon a 371 of international PCT/SE2016/050997 filed on 10/14/2016.

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 03/04/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Statement of Substance of Interview
6.	Regarding compact prosecution, Examiner initiated an Examiner interview on 03/18/2022 with applicant’s representative Timothy J. Wall (Reg. No. 50743), to discuss whether applicant would approve for additional consideration, further amendments to independent Claim 63, Claim 66, Claim 69, and 74, which as a result would incorporate all of the subject matter currently presented in newly presented dependent claim 79 into all of the independent claims respectively.  Examiner further discussed with applicant’s representative amendments to claims 69 and 74 such as adding “dynamically” to “assigned usage”, as well as applicant’s amendments as submitted pertaining to the term “changeable”, which introduces potential antecedent basis issues. Applicant’s representative requested further consultation with applicant, and subsequently via telephonic call contacted examiner on 03/21/2022 approving entry of the amendments discussed with examiner and marking claim 79 as cancelled.  Based upon a further follow-up telephonic conversation on 03/21/2022, further amendments were discussed with applicant’s representative to address antecedent basis issues associated with the introduction of features from Claim 79 into Claim 66, 69, and 74.  Applicant’s representative indicated sending the amendments sent via email for further consideration and possible incorporation via examiner’s amendment.
Pursuant to conversations and communications with examiner, Applicant's attorney/representative Timothy J. Wall (Reg. No. 50743) emailed proposed amendments on 03/21/2022 as approved by applicant to the examiner for formal entry via Examiner's amendment (See as identified herein below). 

Examiner’s Amendment
7.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
	Pursuant to entry of the claims including amendments to Claims 63, 66, 69, 74 and further cancellation of Claims 79 as marked, identified herein, and as approved to by applicant’s representative via Examiner's amendment, the application has been amended as noted below.

8. 	The following amendments are in addition to the amendments previously presented in applicant’s response filed 02/08/2022.
IN THE CLAIMS:

1-62. (Canceled)

63. 	(Currently Amended) A method performed by a network node of a wireless network, for indicating assignment of measurement resources in a predefined region of a resource block transmitted by the network node, the method comprising:
identifying at least one wireless device that is required to perform measurements on
signals transmitted by the network node and/or measurements of interference,
dynamically assigning to the at least one identified wireless device usage of the
measurement resources in the predefined region, and
signalling an indication of the dynamically assigned usage of the measurement
resources to the at least one wireless device, said indication specifying how [[the]] respective ones of the measurement resources are used by the at least one wireless device,
wherein the dynamic assigning of the usage of the measurement resources and the
signalling of the indication is performed such that the usage of the measurement resources is valid for a limited number of transmitted resource blocks, [[and ]]wherein the dynamically assigning is is changed on a per resource block basis depending on the at least one identified wireless device and the indication of the , and
wherein the dynamically assigning indicates that the dynamically assigning has a certain time-validity.

64. 	(Previously Presented) The method according to claim 63, wherein the indication specifies that each respective measurement resource is used for at least one of: channel estimation, interference estimation, and data or zero-power.

65. 	(Previously Presented) The method according to claim 63, wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default, and the indication indicates measurement resources partly covering both the first and second parts, wherein the remaining resources in the first and second parts are used according to said default.

66. 	(Currently Amended) A network node configured to indicate assignment of measurement resources in a predefined region of a resource block transmitted by the network node, wherein the network node comprises:
a communication circuit; and
a memory and a processor, wherein the memory stores instructions executable by the
processor whereby the network node is configured to:
identify at least one wireless device that is required to perform measurements
on signals transmitted by the network node and/or measurements of interference,
dynamically assign to the at least one identified wireless device usage of the
measurement resources in the predefined region, and
signal an indication of the dynamically assigned usage of the measurement resources
to the at least one wireless device, said indication specifying how the respective measurement resources are used by the at least one wireless device,
wherein the processor is further configured to dynamically assign
changed on a per resource block basis depending on the at least one identified wireless device and the indication of the changed assigned usage is signalled from the network node to the at least one wireless device, and
wherein the processor configured to dynamically assign indicates that to dynamically assign has a certain time-validity.

67. 	(Previously Presented) The network node according to claim 66, wherein the indication specifies that each respective measurement resource is used for at least one of: channel estimation, interference estimation, and data or zero-power.

68. 	(Previously Presented) The network node according to claim 66, wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default, and the indication indicates measurement resources partly covering both the first and second parts, wherein the remaining resources in the first and second parts are used according to said default.

69. 	(Currently Amended) A method performed by a wireless device, for handling assignment of measurement resources in a predefined region of a resource block transmitted by a network node in a wireless network, the method comprising:
receiving from the network node an indication of a dynamically assigned usage of measurement
			resources in the predefined region, said indication specifying how the 
			respective measurement resources are used by the wireless device, wherein the dynamically assigned usage of the measurement resources and the indication is valid for a
			limited number of resource blocks transmitted by the network node, and 
			wherein the method further comprises receiving, by the wireless device, the
			indication indicating that the dynamically assigned usage from the network node
			has been changed on a per resource block basis depending on the wireless device;
determining the measurement resources based on the received indication; and
using the determined measurement resources as specified by the received indication of
		usage, 

wherein the indication indicating the dynamically assigned usage indicates that the dynamically assigned usage has a certain time-validity.

70. 	(Previously Presented) The method according to claim 69, wherein the received indication specifies that each respective measurement resource is used for at least one of: channel estimation, interference estimation, and data or zero-power.

71. 	(Previously Presented) The method according to claim 69, wherein the received indication comprises a mapping to individual resource elements in the predefined region.


72. 	(Previously Presented) The method according to claim 69, wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default, and the received indication indicates measurement resources partly covering both the first and second parts, and wherein the wireless device uses the remaining resources in the first and second parts according to said default.

73. 	(Previously Presented) The method according to claim 69, wherein the received indication refers to entries in a predefined table where each entry is associated to one or more respective resource elements in the predefined region.

74. 	(Currently Amended) A wireless device configured to handle assignment of measurement resources in a predefined region of a resource block transmitted by a network node in a wireless network, wherein the wireless device comprises:
a communication circuit; and
a memory and a processor, wherein the memory stores instructions executable by the
processor whereby the wireless device is configured to:
receive from the network node an indication of a dynamically assigned usage of measurement resources in the predefined region, said indication specifying how the 	respective measurement resources are used by the wireless device, 
 dynamically assigned usage of the measurement resources and the indication is valid for a limited number of resource blocks transmitted by the network node, and wherein the wireless device is further configured to receive from the network node the indication indicating that the dynamically assigned usage from the network node has been changed on a per resource block basis depending on the wireless device;
determine the measurement resources based on the received indication; and
use the determined measurement resources as specified by the received indication
of usage,
wherein the indication indicating the dynamically assigned usage indicates that the dynamically assigned usage has a certain time-validity.

75. 	(Previously Presented) The wireless device according to claim 74, wherein the received indication specifies that each respective measurement resource is used for at least one of: channel estimation, interference estimation, and data or zero-power.

76. 	(Previously Presented) The wireless device according to claim 74, wherein the received indication comprises a mapping to individual resource elements in the predefined region.

77. 	(Previously Presented) The wireless device according to claim 74, wherein a first part of the predefined region is assigned for data by predefined default, and a second part of the predefined region is zero-power by predefined default, and the received indication indicates measurement resources partly covering both the first and second parts, and wherein the wireless device is configured to use the remaining resources in the first and second parts according to said default.

78. 	(Previously Presented) The wireless device according to claim 74, wherein the received indication refers to entries in a predefined table where each entry is associated to one or more respective resource elements in the predefined region.

79. 	(Canceled)


 

Response to Remarks/Arguments
Remarks have been acknowledged.

10.	Applicant's remarks & arguments, see page 7-13, filed on 02/08/2022, with respect to Objection to the Claims Overcome have been acknowledged and considered in light of applicant’s claim amendments as noted.  The objections to claim 63 have accordingly been withdrawn.

11.           Applicant's remarks & arguments, see 7-12, filed on 02/08/2022, with respect to Independent Claims 63 and 66 are Patentable, Independent Claims 69 and 74 are Patentable, Patentability of the Dependent Claims, have been fully considered in association with applicant’s specific additional amendments to independent Claims 63, 66, 69, 74 which as a result now incorporate into all of the independent claims, the entirety of subject matter presented in dependent claim 79, and furthermore cancels Claims 79.  Accordingly, rejections of Claims 63-78 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).








Allowable Subject Matter
12.	Claims 63, 66, 69, 74 and via respective dependency Claims 64-65, 67-68, 70-73, 75-78 (all claims renumbered 1-16) are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 63 (renumbered Claim 1), in conjunction and in combination with other noted and recited Claim 63 (renumbered Claim 1) limitations:  

signalling of the indication is performed such that the usage of the measurement resources is valid for a limited number of transmitted resource blocks, [[and ]]wherein the dynamically assigning is is changed on a per resource block basis depending on the at least one identified wireless device and the indication of the changed assigned usage is signalled from the network node to the at least one wireless device, and
wherein the dynamically assigning indicates that the dynamically assigning has a certain time-validity.

For Claim 66 (renumbered Claim 4), in conjunction and in combination with other noted and recited Claim 66 (renumbered Claim 4) limitations:
wherein the processor is further configured to dynamically assign
indication is valid for a limited number of resource blocks transmitted by the network node,[[ and]] wherein the usage assigned from the network node is changed on a per resource block basis depending on the at least one identified wireless device and the indication of the changed assigned usage is signalled from the network node to the at least one wireless device, and
wherein the processor configured to dynamically assign indicates that to dynamically assign has a certain time-validity.

For Claim 69 (renumbered Claim 7), in conjunction and in combination with other noted and recited Claim 69 (renumbered Claim 7) limitations:
	wherein the dynamically assigned usage of the measurement resources and the indication is valid for a
			limited number of resource blocks transmitted by the network node, and 
			wherein the method further comprises receiving, by the wireless device, the
			indication indicating that the dynamically assigned usage from the network node
			has been changed on a per resource block basis depending on the wireless device;

using the determined measurement resources as specified by the received indication of
		usage, 
wherein the indication indicating the dynamically assigned usage indicates that the dynamically assigned usage has a certain time-validity.

For Claim 74 (renumbered Claim 12), in conjunction and in combination with other noted and recited Claim 74 (renumbered Claim 12) limitations:
wherein the dynamically assigned usage of the measurement resources and the indication is valid for a limited number of resource blocks transmitted by the network node, and wherein the wireless device is further configured to receive from the network node the indication indicating that the dynamically assigned usage from the network node has been changed on a per resource block basis depending on the wireless device;
determine the measurement resources based on the received indication; and
use the determined measurement resources as specified by the received indication
of usage,
wherein the indication indicating the dynamically assigned usage indicates that the dynamically assigned usage has a certain time-validity.

13.	The closest prior art found, is as follows:
(a) Nimbalker et. al.  (US-20160227548-A1), which is directed generally to signaling aperiodic channel state indication reference signals for Long Term Evolution (LTE) operation in unlicensed spectrum, and discloses:
A base station which transmits DCI containing a CSI request on a physical control channel in a subframe of a first cell of base station to a UE, directing the UE to perform CSI measurements for at least one aperiodic CSI-RS in a subframe of a second cell of the basestation, where the UE additionally can receive ZP-CSI-RS configuration as a bitmap for an aperiodic ZP-CSI-RS received in DCI, whereby the CSI request directs the UE to perform CSI measurements for at least one aperiodic CSI-RS of second serving cell and  whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell, and the UE that ascertains CSI-RS resources based on DCI information for UE to measure requested CSI (FIG. 2 & ¶0023, ¶0028, Fig. 3  & ¶0031);
A DCI that can also contain CSI – IM measurement configuration information  (¶0026);

(b) WEI et. al (US-20190089436-A1), which is directed generally to wireless communication systems, and particularly, to dynamic channel state information (CSI) reference signal (CSI-RS) transmission for enhanced full dimension multiple input, multiple output (eFD-MIMO) systems, and discloses: 
Receiving configuration for dynamic CSI –RS resource a signal identifying dynamic CSI-RS resources, and detect CSI-RS according to activated dynamic CSI-RS resources, and transmit CSI based upon detected CSI-RS signals (FIG. 5, FIG. 10);
A CSI-RS trigger is via PDCCH, where it is possible to support dynamic CSI-RS in a same subframe, as the triggering PDCCH includes a triggering signal, where the NZP CSI-RS configurations in slots may be configured as dynamic CSI-RS resources (FIG. 7 & ¶0074); 
a dynamic CSI – RS resource indication via dedicated PDCCH scrambled using radio network temporary identified RNTI, where a UE will validate the received PDCCH  whether or not the DCI fields are set according to a preconfigured rule (¶0076);

(c) Wang et. al (US-20080090583-A1), which is directed to status reporting, resource allocation, scheduling, and signaling for grouping real time services (RTS) in a long term evolution (LTE) or high speed packet service (HSPA) system, in particular to resource allocation and signaling methods at the medium access control (MAC) and physical (PHY) layers to efficiently make the scheduling decision, and discloses: 
Resources are assigned and signaled explicitly or implicitly to the WTRUs, and include the WTRU ID and RB assignment information, and a position of a particular WTRU inside the bitmap may be signaled, and WTRU knows which bit is to trigger its activity, where one WTRU should know position in the bitmap is an indication for that WTRU; (FIG. 3 & ¶0028 ¶0029-0030, ¶0032..; ¶0033-34); 
An eNB assigns radio resources from WTRUs that are in the silent state to WTRUs that are in the active state and where radio resource block assignment is randomized and the randomization can be dynamic or semi-static based on the system configuration (FIG. 6 & ¶0062, ¶0068, ¶0069) 

(d) Furuskog et. al (US-20160301505-A1), which is directed towards to systems and methods related to flexible CSI configuration and feedback to configure Channel State Information Reference Signal (CSI-RS) resources for a wireless device, configuring a set of CSI-RS resources for the wireless device and dynamically configuring, for the wireless device, measurement purposes for CSI-RS resources, and discloses:
A base station configures a set of CSI-RS resources for a wireless device which includes multiple CSI-RS resources, where a CSI-RS resource is a measurement resource comprising a set of CSI-RS available for measurements as dynamically configured or aperiodic. The wireless device that forms multiple CSI-RS hypotheses from the set of CSI-RS resources and reports the preferred CSI -RS hypothesis to basestation including computing feedback for the preferred CSI-RS and provides feedback (FIG. 6,  FIG.7, ¶0071-078);
 
14.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mar 23, 2022
/SITHU KO/Primary Examiner, Art Unit 2414